Case 2:18-cv-01490-SVW-SK Document 92-2 Filed 10/30/18 Page 1 of 6 Page ID #:1844




                          EXHIBIT 1
 Case
  Case2:18-cv-01490-SVW-SK
       2:18-cv-01490-SVW-SK Document
                             Document92-2
                                      1-7 Filed 02/22/18
                                                10/30/18 Page 1
                                                              2 of 5
                                                                   6 Page ID #:139
                                                                             #:1845


                                                                                            BlAC<:UBE


Boies Schiller & Flexner LLP
575 Lexington Avenue, 7th Floor
New York, NY 10022
USA
                                                                                                   l 1 July 2017

Letter of Engagement
1. This Letter of Engagement sets out the terms whereby Boies, Schiller & Flexner LLP (hereafter ''the
   Firm") is engaging B.C. Strategy UK Ltd, a limited company incorporated in Eng]and and Wales
   (registered number: 0815397, hereinafter "BlackCube"), on behalf of a client, {hereafter "the Client").
   This letter explains the research process and scope of the litigation support services to be provided to the
   Client, and attached to it you will find our Terms and Conditions, which shall be considered as a part of this
   letter.

General
2. B.C. Strategy UK Ltd is a business intelligence and strategic consultancy firm based in London, Tel-Aviv
   and Paris. The company, owner of the Black Cube brand in Israel, USA, UK, European Union, Hong
   Kong, Australia and other countries, specializes in finding tailored solutions to business challenges by
   gathering high quality intelligence and providing its clients strategic consultancy and guidance. The firm
   specializes in delivering end-to-end research into corporations, individuals and product markets.

3. Black Cube is a select group of veterans of elite units in the Israeli intelligence community, combined with
   financial and legal experts. Our team comes from a well-established intelligence background in the fields
   of information gathering, analysis and research, as well as various legal and financial backgrounds and
   field operations. The team's unique background, together with the cutting-edge methodology developed by
   Black Cube, was the reason we were retained to untangle complex business environments and legal cases
   for many multi-national clients. Black Cube regularly supplies services for a variety of international
   corporates and law firms.

4. Black Cube is willing to provide business intelligence services to the Client in accordance with the work
   plan suggested below, and hereby warrants that aJJ information coJJected during the project and all other
   action taken or directed by Black Cube will be obtained in confidence and by legal means and in
   compliance with all applicable laws and regulations. In accordance, all operations are subject to the law in
   all relevant jurisdictions.
      Case
       Case2:18-cv-01490-SVW-SK
            2:18-cv-01490-SVW-SK Document
                                  Document92-2
                                           1-7 Filed 02/22/18
                                                     10/30/18 Page 2
                                                                   3 of 5
                                                                        6 Page ID #:140
                                                                                  #:1846
                                                                                                    -      -        -



                                                                                                  BIAC<:UBE
5.                      Cube s operational methodoto,gies have been approved by K&L Gates B L Burton
       Copeland and Gross Kleinhandler Hodak and Co. (top-tier law finn in the US, UK and Israel
       respectively).

,6.    Furthennor~ Blac Cube seeks advice and guidance from top tier law firms in ny other Juri diction in
       which we operate. in order to ensure full complianoe to local laws and regulations, pecifi Uy with
       regard to priva y and dat protection.

Objectives
7.     The primary objective of the project are:

       a) Provide intelligence which will help the Clienf s efforts o completely        top the publication of a new
            negative article in a leading NY new paper (hereinafter· th. Article'·)·

       b) Obtain additionaJcontent of a book which currently being written and includes harmful nega ive
            infonnarion on and about the Client (hereinafter"the Book').

8.     Of course, any other specific requestor requirement from the Client will be taken into consideration.

The Research Team
9.     For the Dura.tlonof the project. Black Cube will allocate a d,edicatcdteam of e;,cpertintclJi.genceoffice
        hat will operate in the USA and any other neces ary country:

       a)     A project manager with specific experience in managingsimilar business intelligence projects. The
              project manager wiU be in charge of bui)ding the research plan managin . the          team.alloo ling
              :resources, scheduling, and presentingresults to the Client.

       b)     Intelligence analysts - ellperts in web~based data gath.cring and databa      aco         soci I networks
              and pattern analysis.

       c)     A full-time agent by the name of Anna.n {hereinafte "the Agent'~),who will be based in New
              York and Los Angeles       per the Client's instructions and who will. e available full time to assist
              the Client. and his attorneys for the next four months, . commencin      on the date of this Letter of
              Engagement. Said Agent can utilize the services of -           of Black Cube as the coordinator..

       d)                                                          (hereinafter • the JournaUC).
              An investiga '.vejournalist as per the Client J:1equest

       e)     A atar Operators - experts in relevant media ana1ysisand relations, in all availablesocial networks.

       f)     Linguists - for all f le ant languages including English.

       g)     Operationsexperts with cxten ive experience in social engineering.
 Case
  Case2:18-cv-01490-SVW-SK
       2:18-cv-01490-SVW-SK Document
                             Document92-2
                                      1-7 Filed 02/22/18
                                                10/30/18 Page 3
                                                              4 of 5
                                                                   6 Page ID #:141
                                                                             #:1847


                                                                                            BlAC<:UBE
    h)    In house legal advisor- for advice on the legality of collection methods and operations; focusing on
          privacy, data protection, and database access.

I 0. The team is supported by our board of directors and advisors - businessmenin key positions in Israel and
    abroad and former heads of the Israeli intelligence forces, all of whom contribute from their vast
    experience and worldwide connections.

Schedule and Fees
11. The final report will be provided within four (4) months from 10 July 2017, i.e. by November 10, 2017.
     However, due to the urgency of the project, Black Cube will utilize its blitz methodology in order to
     allocate additional resources in the beginning of the project.

12. Regular updates, delivered in face to face meetings with the firm and client along with written status
     reports, will be given to the Firm and Client to present findings and discuss further directions.

13. Relevant information will be provided to the Firm and Client as it becomes available.

14. The price for this project will be USDS200,000,to be paid in four equal tranches of $50,000, inclusiveof
     all costs (i.e. databases and software 1icenses,flights, travel, computers and special accessories, and out
     of pocket expenses) (hereinafter "the Retainer").The Client will not bear any additional expenses unless
     agreed upon in advance. The Client has caused to be paid, on July 10, 2017, $50,000 of the S190,000
     Settlement Sum (as such term is defined in the Settlement Agreement, dated as of the date hereof,
     between Black Cube and the Finn, acting on behalf of the Client). $100,000 of the Settlement Sum shall
     be paid to Black Cube upon the signing of this Engagement Letter and the remaining $40,000 of the
     Settlement Sum shall be paid to Black Cube within 10 days of the signing of this EngagementLetter. The
     first tranche of the Retainer ($50,000) shall be paid by August 10, 2017. The remaining three tranches of
     the Retainer (each of$50,000) shall be paid on September 10, 2017, October 10, 2017 and November 10,
     2017.

15. On, or within 10 days of, the date hereof, the Client shall pay Black Cube a refundable,lump sum amount
     of $40,000 for the services of the Journalist. The Journalist's assignment is to conduct 10 interviewsper
     month over a four month period, commencing on the date hereof, of interested persons. Black Cube
     shall promptly report to the Client the results of such interviews by the Journalist. If such interviews are
     not so conducted, then such $40,000 shall be repaid by Black Cube to the Client immediately after the
     expiration of such for month period; provided that, such refund shall not need to be made if Black Cube is
     fully successful in achieving all of its other objectives, tasks and mandates pursuant to this LoE.
 Case
  Case2:18-cv-01490-SVW-SK
       2:18-cv-01490-SVW-SK Document
                             Document92-2
                                      1-7 Filed 02/22/18
                                                10/30/18 Page 4
                                                              5 of 5
                                                                   6 Page ID #:142
                                                                             #:1848


                                                                                         BLAC<:UBE
16. In the event in which Black Cube provides intelligence which will directly contribute to the efforts to
     completely stop the Article from being published at all in any shape or form, Black Cube will be paid a
     success fee ofUSDS300,000.

17. Furthermore, in the event in which Black Cube succeeds in achieving the other half of the Book's
     content {approximately 250 pages in total) in readable book and legally admissible format (and not just
     based on interviews or recordings but the actual Book), Black Cube will be paid, an additional success
     fee of USDSS0,000.

18. If none of the objectives set forth above are achieved by Black Cube within four months of the date
     hereof, then Black Cube will provide its services to achieve those objectives for another month at no
     charge or fee.

19. Black Cube also hereby covenants and agrees with the Firm that it shall deliver (in the most professional
     and discreet manner) to the Firm, on behalf of the Client, all transcripts, recordings, tapes and other
     materials prepared, collected or made by or on behalf or of Black Cube for the benefit of the Client
     pursuant to this Letter of Engagement immediately as they become available (and in no event later than 3
     business days after they become available) in readable and legally admissible format, whether or not
     there is any dispute then pending between the Client and Black Cube or otherwise

20. The payment of the success fees will be independent from, and in addition to, any other fee paid
     according to this agreement.

21. This Letter of Engagement supersedes all prior agreements, written or otherwise, between the parties
     (including, in particular, the Letter of Engagement, dated October 24, 2014, between Black Cube and the
     Firm, acting on behalf of the Client (hereinafter "'the Original LoE,.) and the Client, whether written,
     oral or otherwise) and Black Cube acknowledges and agrees that it is not and will not be entitled to any
     fees (whether success fees or otherwise, whether pursuant paragraphs 16 through 18 of the Original LoE
     or otherwise) or costs under the Original LoE.

22. We agree that Black Cube will solely look to the Client and not the Firm for payment of any amounts due
     under this engagement and shall hold the firm hannless from any costs arising out of this engagement.
Case
 Case2:18-cv-01490-SVW-SK
      2:18-cv-01490-SVW-SK Document
                            Document92-2
                                     1-7 Filed 02/22/18
                                               10/30/18 Page 5
                                                             6 of 5
                                                                  6 Page ID #:143
                                                                            #:1849


                                                                                          BlAC<:UBE
  We are looking foIWard to working with you on this opportunity. I finnly beJieve that Black Cube·s
 high-level intelligence capabilities will enable us to deliver to you the desired results of this case.

  With kind regards,




  Encl.

  l agreeto the tenns of this letter and the BC Strategy UK Ltd. Tenns and Conditions on behalf of the
  Client -   BOI ~~      ~ h.' 11€'Y" ~ f1 e;x~v                ,.;l-
                                                                   f> •
  Name:      btiVV1d fso,e.s:.                Signed:          ~
                                                        )!jlJ.Mf                  Date:    :S-~ '', 2..0lr
